Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 01/27/2022 is acknowledged.
Claim objections in the Office action of 11/01/2021 are withdrawn.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Extruded interlocking jigsaw seal with sealing beads as claimed in independent claims 1 and 13 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 10,107,398 (Tomlinson et al.) discloses a seal (10; Figures 1-5) that is configurable from a non-compressed state to a compressed state (for simplicity, wherever possible, applicant’s reference numerals are employed in the annotated Figure 1, shown below), the seal comprising: 
a first portion and a second portion (as shown below), wherein the seal is configurable as a continuous seal having an overlapping region in which the first portion and the second portion overlap (Figure 4); 
an inner surface (as shown below) and an outer surface (as shown below) opposite from the inner surface, wherein the inner surface and the outer surface define an opposing lobe and pocket that interface with each other in the overlapping region to form a jigsaw seal configuration (the inner surface has lobes 16 and recesses 18, and the outer surface has lobes 12 and recesses 14, as shown below; in the overlapping region the lobes and recesses of inner and outer surfaces interface to form jigsaw seal as in Figure 2); 
a transverse surface that extends between the inner surface and the outer surface (transverse surface is the surface between 38a and 40a, as shown below); and 
a first sealing bead (38a) located at a junction between the transverse surface and the inner surface and a second sealing bead (40a) located at a junction between the transverse surface and the outer surface; 
wherein when the seal is in the compressed state (compressed between components 32 and 34; Figure 3), in the overlapping region one of the first or second sealing beads at the first portion and the other of the first or second sealing beads at the second portion seal against each other (Figure 3), and the transverse surface contacts and seals against a surface of a component being sealed (transverse surface contacts the component 34 and seals against the surface of 34; Figure 3.)  
Tomlinson is silent about the transverse surface is recessed relative to the first and second sealing beads when the seal is in the non-compressed state, and when the seal is in the compressed state, the transverse surface flattens against the surface of the component being sealed.
 



    PNG
    media_image1.png
    870
    772
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For example, US 3,757,986 (John W. Eichinger) discloses a seal assembly (Figures 1-7) with a first portion (6) and a second portion (5) having an overlapping region between the first and second portions (Figures 2 and 7); an inner surface (radially inner surface of 6 and 5); an outer surface (radially outer surface of 6 and 5); inner surface of 5 has lobes and pocket, and outer surface of 6 has lobes and pocket to interface with each other; transverse surface (the top surface of 6 and 5); first sealing bead (teeth of 6 and 5); in the compressed state, the sealing beads overlap (Figures 2 and7); and the transverse surface contacts and seal against a surface of a component (Figures 2 and 7).  Eichinger is silent about the transverse surface is recessed relative to the first and second sealing beads when the seal is in the non-compressed state, and when the seal is in the compressed state, the transverse surface flattens against the surface of the component being sealed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675